Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 10/12/2020. Claims 1, 17, 23 have been amended. Claims 5-6, 8, 13 have been cancelled. Claim 24 have been added. Claims 1-4, 7, 9-12, 14-24 are presented for examination. Claims 1, 23, 24 are independent claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23, 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103 
This following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0191690 A1) in view of Chen (US 2008/0304222 A1) in view of Szeto (US 2017/0149171 A1).

Consider claim 23
Park teaches a mobile terminal, comprising a terminal body and a control unit ,wherein a side of the terminal body is provided with an elongated opening, an inside of the terminal body is rollingly provided with a flexible display screen, the flexible display screen is able to be pulled out the terminal body via the elongated opening (Park fig 3 mobile terminal in shape of a pen, flexible display screen can be rolled out on the elongated side), the control unit controls the flexible display screen to display an image (Park fig 11 display screen can display application icons; hence control unit to control screen to display).  
Park teaches a mobile device with rollingly flexible display. However, Park does not specifically teach a top surface or a bottom surface of the mobile terminal is provided with a data-power supply interface, the data-power supply interface is for connecting an external device. Chen discloses a top surface or a bottom surface of the mobile terminal is provided with a data-power supply interface, the data-power supply interface is for connecting an external device (Chen fig 1 par 0014-0015 connector 101 on front side of display device); the mobile terminal and the external device are connected (Chen fig 1 connection 110, 32). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the 
Park in view of Chen teaches the mobile terminal and the external device are connected. However, Park in view of Chen does not specifically teach connected in a clip connection, a magnetic force, or a screw connection manner. Szeto discloses connected in a clip connection, a magnetic force, or a screw connection manner (Szeto par 0064, 0206-0212 mobile device and peripheral device connected in a magnetic force manner). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Park in view of Chen with Szeto by replacing the connectors of Chen with the connector enabling connection in a magnetic force manner as taught by Szeto. The motivation to combine Park in view of Chen and Szeto is enable a more aesthetic connection design as discussed by Szeto. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0191690 A1) in view of Ent et al (US 2018/0130447 A1).

Consider claim 24
Park teaches a mobile terminal, comprising a terminal body and a control unit ,wherein a side of the terminal body is provided with an elongated opening, an inside of the terminal body is rollingly provided with a flexible display screen, the flexible display screen is able to be pulled out the terminal body via the (Park fig 3 mobile terminal in shape of a pen, flexible display screen can be rolled out on the elongated side), the control unit controls the flexible display screen to display an image (Park fig 11 display screen can display application icons; hence control unit to control screen to display).  
Park teaches a flexible display screen. However, Park in view of Chen does not specifically teach a front surface and a back surface of the flexible display screen are both provided with a touch sensing layer, wherein the control unit is further configured to activate a corresponding touch sensing layer according to different control signals, the different control signals comprises control signals generated according to a specific gesture input on different touch sensing layers and/or control signals generated according to an operation of a function of a specific element within the mobile terminal. Ent discloses a front surface and a back surface of the flexible display screen are both provided with a touch sensing layer (Ent fig 2 par 0036 front and back surfaces of the flexible display are rendered touch sensitive by touch sensitive layers 151, 152), wherein the control unit is further configured to activate a corresponding touch sensing layer according to different control signals (Ent par 0069-0070 different modes emits signal to active different touch sensing areas. A user query mode causes the secondary viewing area, i.e. the back surface to be touch sensitive. A standard mode causes the primary viewing area, i.e. the front surface, to be touch sensitive), the different control signals comprises control signals generated according to a specific gesture input on different touch sensing (Ent par 0068 user can input to change the modes) and/or control signals generated according to an operation of a function of a specific element within the mobile terminal (Ent par 0068 a predetermined initial mode is selected on initial powered up). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Park with Ent by adding the feature of enabling touch sensitive on the front surface and back surface to the flexible display and the method of controlling the touch sensitive feature as taught by Ent. The motivation to combine Park and Ent is make the device convertible for use in various ways as discussed by Ent. 



Allowable Subject Matter
Claims 1-4, 7, 9-12, 14-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art of record, Park et al (US 2016/0191690 A1), alone or in combination with, Ko et al (US 2015/0370287 A1), Chen (US 2008/0304222 A1), fails to suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “an other side of the terminal body is provided with a transparent display screen, the elongated opening is set on an adjacent side of the transparent display screen, the transparent display screen of the terminal body is provided with a polymer dispersion liquid crystal layer, the polymer dispersion liquid crystal layer is configured to change its transparency by changing the electrical signal applied thereto, wherein the control unit is further configured to control the polymer dispersion liquid crystal layer to turn the transparent display screen into opacity when the flexible display screen is pulled out the terminal body” in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649